 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN VALDEZ,                                      Case No. 1:19-cv-00911-LJO-SKO (HC)
12                  Petitioner,                        ORDER DENYING MOTION FOR
                                                       APPOINTMENT OF COUNSEL
13          v.
                                                       [Doc. No. 6]
14   MARTIN FRIEND,
15                  Respondent.
16

17        Petitioner has requested the appointment of counsel. There currently exists no absolute

18 right to appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d

19 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title
20 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if "the

21 interests of justice so require." See Rule 8(c), Rules Governing Section 2254 Cases. Upon

22 review of the petition, the Court has determined that it lacks jurisdiction to proceed, and by

23 separate order, will recommend that the petition be dismissed.         The Court has reviewed

24 Petitioner’s motion and finds that the interests of justice do not require appointment of counsel

25 at the present time.

26 ///
27 ///

28 ///


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that Petitioner's request for appointment of

 2 counsel is DENIED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:    July 26, 2019                              /s/   Sheila K. Oberto         .
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                              2
